       Case 1:19-cv-01188-BAM Document 74 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DUWAYNE C., a minor, by and through                Case No. 1:19-cv-01188-BAM
     his guardian ad litem REGINA
12   SCHINDLER,                                         ORDER GRANTING REQUEST FOR
                                                        EXTENSION OF TIME FOR PLAINTIFF
13                      Plaintiff,                      TO SUBMIT PROOF OF DEPOSIT
14          v.                                          (Doc.73)
15   MERCED CITY SCHOOL DISTRICT, et
     al.,
16
                        Defendants.
17

18

19          On June 24, 2021, the Court issued an order granting Plaintiff Duwayne C.’s (“Plaintiff”)

20   amended petition for approval of minor’s compromise. (Doc. 72.) As part of that order, the

21   Court directed Plaintiff, within thirty (30) days of the Court’s order, to submit proof of deposit of

22   the $25,214.73 distribution to Plaintiff in a blocked account at Chase Bank, 800 West Olive

23   Avenue, Merced, CA 95348 and proof of funding of a structured settlement annuity for Plaintiff

24   through Berkshire Hathaway Life Insurance Company of Nebraska in the amount of $515,000.00.

25   The Court indicated that if Plaintiff required additional time to submit such proof, then a request

26   for an extension of time should promptly be filed for the Court’s consideration. (Id. at 2.)

27          On July 23, 2021, at the request of Plaintiff’s counsel, Defendants submitted a request for

28   a fourteen (14) day extension of time for Plaintiff to file proof of funding and deposit. (Doc. 73.)
                                                       1
       Case 1:19-cv-01188-BAM Document 74 Filed 07/26/21 Page 2 of 2


 1   Defendants explain that an extension is necessary due, in part, to the amount of time required for

 2   issuance of the checks, which prevented Plaintiff from depositing the blocked account funds by

 3   July 26, 2021. (Id.)

 4          Having considered the request, and good cause appearing, the deadline for Plaintiff to file

 5   proof of deposit and proof of funding with this Court is extended an additional fourteen (14) days

 6   to August 9, 2021.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     July 26, 2021                             /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
